Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2018

                                     No. 04-17-00858-CV

       IN THE ESTATE OF RAYMOND OATMAN WHIPPLE, JR., DECEASED,

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2006-PC-0273
                          Honorable Robin V. Dwyer, Judge Presiding


                                        ORDER
        By order dated January 18, 2018, appellant was ordered to prove written proof that the
fee for preparing the reporter’s record had been paid. By order dated January 31, 2018, the
deadline for providing written proof of payment was extended to February 8, 2018. Our order
stated, “NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.” On February 8,
2018, appellant filed written notice that the reporter’s fee has not been paid. It is therefore
ORDERED that appellant’s brief must be filed no later than March 12, 2018, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court